Case: 1:19-cv-03978 Document #: 120 Filed: 09/11/20 Page 1 of 1 PageID #:1489

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

New NGC, Inc., et al.
                                   Plaintiff,
v.                                                         Case No.: 1:19−cv−03978
                                                           Honorable John F. Kness
Alpinebay, Inc.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, September 11, 2020:


         MINUTE entry before the Honorable Gabriel A. Fuentes: Upon review of the
parties' joint written status report (doc. #[119]), the Court directs the parties to file a joint
written status report by 5:00 p.m. on 10/16/20 addressing the closure of expert discovery
and any interest in scheduling a mediation. Mailed notice. (jj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
